DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,082,750. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of USPN 11,082,750 are obvious variants of claims 8-10 and 12-14 of the current application. Claims 8-10 and 12-14 of the current application broaden the scope of claims 1-7 of USPN 11,082,750. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,082,750 in view of Shuichi et al. (JP 2011-103568, cited in 06/29/2021 IDS with English translation). 
Regarding claims 11 and 15, claims 1-7 of USPN 11,082,750 discloses or suggests all of the subject matter of the claimed invention except the reference clock information including a current clock value used at a receiver to reproduce a reference clock signal.
Shuichi, from the same or similar fields of endeavor, discloses or suggests reference clock information including a current clock value used at a receiver to reproduce a reference clock signal (see at least paragraph 27, a delaying amount including clock information required in order to synchronize the clock of a receiving side with the clock of the transmitting side).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the clock reproduction technique as taught by Jang in to the invention of claims 1-7 of USPN 11,082,750 in order to synchronize the clock of a receiving side with the clock of the transmitting side.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuichi et al. (JP 2011-103568, cited in 06/29/2021 IDS with English translation).
Shuichi discloses or suggests:
regarding claims 8 and 12, a transmission method and a transmission apparatus comprising:
a frame configurator that, in operation, generates frames (see at least paragraphs 26, 27, and 41, generating a frame for streaming service of contents), each frame including first control data, second control data, and a first transfer unit (see at least paragraphs 26, 27, 31, 41, 50, 56, 59, and 60, a frame includes a slot, where a delaying amount is stored in the slot header of the slot, where slot header includes 4 bits indicating whether a delaying amount exists in the slot header), 
the first transfer unit including one or more second transfer units (see at least paragraphs 26, 27, and 41, a slot includes one or more TLV packets), 
the first control data including first information indicating a start position of the one or more second transfer units within the first transfer unit (see at least paragraph 43, head TLV instruction indicates a head position of the slot from the start of a TLV packet),
the second control data including second information indicating whether the first control data includes reference clock information or not (see at least paragraphs 31, 56, 59, and 60, 4 bits indicating whether a delaying amount exists in the slot header),
the first control data including the reference clock information when the second information indicates the first control data includes the reference clock information (see at least paragraphs 31, 56, 59, and 60, the delaying amount is stored in the slot header of the slot); and
a transmitter that, in operation, transmits the frames (see at least paragraphs 26 and 27, the transmitting device transmits the frame to the receiving set);
regarding claims 9 and 13, the first transfer unit has a fixed-length (see at least paragraph 41, a slot is fixed-length), and
each of the one or more second transfer units has a variable length (see at least paragraphs 7 and 27, and claim 1, variable length packets stored in a slot); and
regarding claims 11 and 15, the reference clock information includes a current clock value used at a receiver to reproduce a reference clock signal (see at least paragraph 27, a delaying amount including clock information required in order to synchronize the clock of a receiving side with the clock of the transmitting side).

Allowable Subject Matter
Claims 10 and 14 are currently rejected under nonstatutory double patenting rejection but would be allowable if the nonstatutory double patenting rejection is overcome and rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukagoshi (US 2016/0088321) discloses a frame including a slot, which includes a plurality of TLV packets (see at least paragraphs 70-85).
Park et al. (US 2012/0185907) discloses multimedia frame transmission in broadcast system (see at least paragraphs 45-76).
Choi et al. (US 2010/0275097) discloses digital broadcasting system, where an MPH frame for transmitting and receiving mobile service data includes a plurality of slots, which includes a plurality of TS packets (see at least paragraphs 97-100). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/25/2022